Citation Nr: 0932156	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-28 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1963 until 
October 1966 and from April 1, 1991 until April 15, 1991.  
The Veteran also had significant periods of service with the 
Air Force Reserves and the Air National Guard of Tennessee.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Board first considered this appeal in August 2008 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The evidence of record shows that the currently diagnosed 
bilateral hearing loss was likely incurred during periods of 
ACDUTRA or INACDUTRA.

2.  The evidence of record shows that tinnitus was likely 
incurred during periods of ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral hearing loss have been approximated. 38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  The criteria for a grant of service connection for 
bilateral tinnitus have been approximated. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in April 2002, May 2002, June 2004 
and September 2008 that fully addressed all notice elements.  
The RO obtained the service treatment records, service 
personnel records, VA outpatient treatment records and 
private medical records and the Veteran submitted private 
medical records and some records from his National Guard 
service in support of his claim.  The Board has considered 
whether further development and notice under the Veterans 
Claims Assistance Act of 2000 or other law should be 
undertaken. However, given the results favorable to the 
Veteran, further development under the VCAA or other law 
would not result in a more favorable result for the Veteran, 
or be of assistance to this inquiry.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  The Board observes that, with 
respect to the Veteran's Air National Guard service, the 
applicable laws and regulations permit service connection 
only for a disability resulting from disease or injury 
incurred in or aggravated coincident with active duty for 
training (ACDUTRA), or for disability resulting from injury 
during inactive duty training (INACDUTRA). See 38 U.S.C.A. § 
101(22),(23),(24) (West 2002); 38 C.F.R. § 3.6 (2008).

ACDUTRA is defined, in part, as full-time duty in the Armed 
Forces performed by Reserves for training purposes and full- 
time duty in the National Guard. 38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty for training is generally 
duty (other than full-time duty) prescribed for Reserves or 
duty performed by a member of the National Guard of any state 
(other than full- time duty).  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).  Annual training is an example of active 
duty for training while weekend drills are inactive duty.  
Presumptive provisions do not apply to active duty for 
training or inactive duty for training. Biggins v. Derwinski, 
1 Vet. App. 474 (1991).

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).


Hearing Loss

Turning to the merits of the claim, the Veteran seeks service 
connection for hearing loss.  Specifically, the Veteran 
alleges his hearing loss is a result to exposure of noise 
from aircraft during service.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the evidence is at an 
approximate balance and the appeal will be allowed.

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385.  This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385.  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent. 38 C.F.R. § 3.385.

The Veteran has a current disability of hearing loss as 
illustrated by the October 2008 VA examination.  This 
examination reflected hearing thresholds of 40 decibels or 
greater in the 3000 and 4000 hertz frequencies of the right 
ear and in the 2000, 3000 and 4000 hertz frequencies of the 
left ear.  The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service treatment records for the Veteran's period of active 
service fail to reflect complaints, treatment or diagnoses 
for hearing loss.  For example, the Veteran denied a history 
of ear, nose or throat trouble, running ears or hearing loss 
on the October 1966 report of medical history.  Similarly, 
the October 1966 examination completed in connection with the 
Veteran's separation from service described the ears as 
normal.

Significantly, records from the Veteran's National Guard 
service also fail to reflect a diagnosis of hearing loss.  
For example, the Veteran denied a history of ear, nose or 
throat trouble or hearing loss on the February 1977, February 
1981 and March 1982 reports of medical history.  Examinations 
conducted in April 1975, February 1977, February 1981, March 
1982 and December 1985 described the ears as normal and noted 
hearing within normal thresholds. 

Even though there is no evidence of significant hearing loss 
during service, the Veteran also reported exposure to noise 
during service.  Specifically, he explained he was exposed to 
noise from aircraft and serving as a crew chief on the flight 
line. In this regard, in the case of a Veteran who engaged in 
combat with the enemy in active service, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease. 38 
U.S.C.A. § 1154(b). So long as the evidence is consistent 
with the circumstances, conditions or hardships of such 
service, the fact that there is no official record of such 
incurrence or aggravation in such service is of no 
consequence.  Every reasonable doubt shall be resolved in 
favor of the Veteran. Id.  The phrase "engaged in combat with 
the enemy" requires that the Veteran have personally taken 
part in a fight or encounter with a military foe or hostile 
unit of instrumentality.  The phrase does not apply to 
Veterans who merely served in a general "combat area" or 
combat zone, but did not themselves engage in combat with the 
enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999).

In the present case, the Veteran has not alleged he served in 
combat, nor is there evidence of such service.  For example, 
the Veteran was not the recipient of any combat-related 
awards or decorations.  Thus, without additional evidence to 
the contrary, the evidence does not support a finding of 
service in combat.  However, the Veteran is competent to 
describe noises he heard during service. See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). Furthermore, the Board finds the 
Veteran's testimony to be credible as there are no 
conflicting statements in the record nor is there any 
evidence suggesting the Veteran was mistaken.  In fact, the 
Veteran's position as an aircraft mechanic in the Air Force 
was corroborated by the Form DD 214 and service personnel 
records.  Additionally, service personnel records from his 
period of service with the National Guard also indicate the 
Veteran served as an aircraft mechanic. See Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  Therefore, giving 
the Veteran the benefit of the doubt, the account of acoustic 
trauma from aircraft will be accepted as the inservice 
incurrence.

The remaining element is competent medical evidence of a 
nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The RO afforded the Veteran this VA examination in October 
2008.  The examiner considered the Veteran's complaints, 
reviewed the claims file and examined the Veteran.  The 
examiner concluded that the Veteran's hearing loss was less 
likely than not related to service.  The examiner continued 
to suggest the Veteran should consider pursing compensation 
at the state level for hearing loss obtained as a result of 
service in the Air National Guard, which was not considered 
active duty service.  

As noted above, contrary to the VA examiner's statement, the 
law provides that active military, naval, or air service 
includes periods of full time duty in the National Guard, 
which is considered ACDUTRA, and periods of duty, other than 
full time duty performed by a member of that National Guard, 
which is considered INACDUTRA.  38 U.S.C.A. § 101(22), (23); 
38 C.F.R. § 3.6(c), (d).  Indeed, under 38 C.F.R. § 3.7(m), 
members of the National Guard are included in the Reserves.  

With respect to the Veteran's service in the National Guard, 
the Board notes that the record reflects the Veteran served 
with Air Force Reserves from November 1966 until February 
1969 the served with the National Guard between his two 
periods of active duty and from 1991 until May 1994.  Service 
personnel records further indicate that throughout these 
periods of Reserve and National Guard service, the Veteran 
completed several periods of active duty training.  For 
example, a retirement point credit history reflects that the 
Veteran served at least 10 and as many as 33 days of active 
duty per year for the period from May 1975 until May 1993.  
These records also reflect the Veteran served a minimum of 42 
days of inactive duty every year during that same period.  

In other words, while the Board could undertake further 
development to clarify whether the Veteran has hearing loss 
related directly to one of those periods of 10-30 days of 
active duty for training, in this case such development would 
not be necessary.  In fact, to do so in this case would only 
serve the purpose of obtaining negative evidence.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting 
that VA may not order additional development for the sole 
purpose of obtaining evidence unfavorable to a claimant).  
Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In this matter, the Veteran has current diagnosis of hearing 
loss.  He also reported inservice noise exposure from active 
service and extensive Reserve and National Guard service.  
Significantly, the Reserve and National Guard service 
included periods of both ACDUTRA and INACDUTRA.  Finally, 
there is a medical opinion which indicates the Veteran should 
seek benefits based upon his National Guard service as the 
hearing loss is likely related to that service.   Therefore, 
the Board is of the opinion that a state of relative 
equipoise has been reached in this case, the benefit of the 
doubt rule will therefore be applied and service connection 
for hearing loss and tinnitus will be granted. See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).

Tinnitus

The Veteran also seeks service connection for tinnitus based 
upon his exposure to noise during service.  In this regard, 
VA outpatient treatment records and the October 2008 VA 
examination clearly reflect a diagnosis of tinnitus.  As 
noted above, while the Veteran does not have evidence of 
complaints or treatment for any disability of the ears during 
service, he has provided competent and credible testimony of 
exposure to noise from aircraft.  

Thus, the question is whether there is any competent medical 
evidence linking the current tinnitus to the noise during 
service.  In this regard, the October 2008 VA examination 
which provided a link between the hearing loss and National 
Guard service failed to state whether the tinnitus was also 
related to this service.

While the record does not currently reflect a nexus linking 
the tinnitus to the noise in service, the Veteran has 
reported experiencing a ringing of the ears during his 
service in Vietnam and thereafter.  In this regard, the 
Veteran is competent to provide evidence of symptoms 
including ringing of the ears. Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For example, during the February 2007 RO hearing the 
Veteran testified that he sustained acoustic trauma during 
his service in Vietnam and further noted he noticed a ringing 
in his ears while still in service.  The Veteran continued to 
testify tinnitus continued to worsen after service.  
Similarly, in a May 2002 statement the Veteran asserted he 
had tinnitus since 1965 or 1966 when he was stationed in the 
Philippines and Vietnam and the problem continued to get 
worse during his National Guard service.  He asserted his 
tinnitus has persisted for a number of years, as noted by the 
October 2008 VA examiner who related a date of onset around 
1970.  The Board notes that some VA outpatient treatment 
records note a shorter history of tinnitus.  Specifically, 
the November 2004 VA outpatient treatment record noted a 
history of tinnitus since the 1980s and a September 2003 
record related a history of tinnitus for 5-6 years.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, but 
such would not materially assist the Board in this 
determination.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Specifically, the Veteran has a current 
diagnosis of tinnitus, a longstanding history of service with 
significant inservice noise exposure, and very little 
significant post-service noise exposure.  Although the exact 
onset of the tinnitus is unclear, given the Veteran's 30 year 
history of service with the Reserves, National Guard and 
active service, along with competent medical evidence of 
longstanding tinnitus, the majority of which indicates the 
onset was at the very least during the Veteran's period of 
National Guard service, the Board finds that a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied and service 
connection for tinnitus will be granted. See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


